Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered December 6, 2010, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
In satisfaction of various charges, defendant pleaded guilty to driving while intoxicated and waived his right to appeal. In accordance with the terms of the plea agreement, he was sentenced to 1 to 3 years in prison. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We are, however, precluded from addressing this issue given defendant’s valid waiver of the right to appeal that he has not challenged (see People v Hyson, 56 AD3d 890, 892 [2008], lv denied 12 NY3d 758 [2009]; see also People v Byrnes, 29 AD3d 1160, 1161 [2006]). Therefore, we decline to disturb the judgment of conviction.
Peters, EJ., Rose, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.